Exhibit 10.3

 

EXECUTION VERSION

 

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT (this “Agreement”), dated as of March 9, 2018, by and between
Liberty Media Corporation, a Delaware corporation (the “Provider”), and GCI
Liberty, Inc., an Alaska corporation (including its successor, “Splitco”).

 

RECITALS

 

WHEREAS, on the date hereof Splitco is a Subsidiary of Liberty Interactive
Corporation, a Delaware corporation (“LIC”), and holds, among other things,
LIC’s former ownership interest in Ventures Holdco, LLC, a Delaware limited
liability company, and Broadband Holdco, LLC, a Delaware limited liability
company, as a result of the consummation of the “Contribution” described in the
Agreement and Plan of Reorganization, dated as of April 4, 2017, as amended by
Amendment No. 1 to Reorganization Agreement, dated as of July 19, 2017, and by
Amendment No. 2 to Reorganization Agreement, dated as of November 8, 2017 (the
“Reorganization Agreement”), to which LIC and Splitco are each parties;

 

WHEREAS, in accordance with the Reorganization Agreement, subject to the
conditions set forth therein, among other things, LIC will effect the redemption
of all of the issued and outstanding shares of LIC’s Liberty Ventures common
stock for all of the issued and outstanding shares of common stock of Splitco
owned by LIC (the “Split-Off”), with the effect that Splitco will be split-off
from LIC, and LIC will cease to have an equity interest in Splitco;

 

WHEREAS, Provider currently provides services to LIC pursuant to an existing
services agreement, and LIC has requested that Provider provide similar services
directly to Splitco following the Split-Off, and that Splitco compensate the
Provider for the performance of such services, in each case, on the terms and
condition set forth herein; and

 

WHEREAS, on the date hereof a Subsidiary of the Provider is also entering into a
facilities sharing agreement with Splitco with respect to 12300 Liberty
Boulevard, Englewood, Colorado (the “Facilities Sharing Agreement”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

 

ARTICLE I

 

ENGAGEMENT AND SERVICES

 

Section 1.1                                   
Engagement.                         Splitco engages the Provider to provide to
Splitco and its Subsidiaries, commencing on the date of the Split-Off (the
“Split-Off Effective Date”), the services set forth in Section 1.2
(collectively, the “Services”), and the Provider accepts such engagement,
subject to and upon the terms and conditions of this Agreement.  The parties
acknowledge that certain of the Services will be performed by officers,
employees or consultants of the Provider, who may also serve, from time to time,
as officers, employees or consultants of other companies,

 

--------------------------------------------------------------------------------


 

including, without limitation, Splitco, Liberty Broadband Corporation (“LBC”),
CommerceHub, Inc. (“CH”), LIC, Liberty TripAdvisor Holdings, Inc. (“LTAH”), and
Liberty Expedia Holdings, Inc. (“LEXE”).

 

Section 1.2                                    Services.

 

(a)                                 The Services will include the following, if
and to the extent requested by Splitco during the Term of this Agreement:

 

(i)                                     insurance administration and risk
management services;

 

(ii)                                  technical and information technology
assistance (including management information systems, computer, data storage
network and telecommunications services), computers, office supplies, postage,
courier service and other office services;

 

(iii)                               services performed by the Provider’s
finance, accounting, payroll, treasury, cash management, legal, disclosure
compliance, human resources, employee benefits, investor relations, tax and real
estate management departments; and

 

(iv)                              such other services as the Provider may obtain
from its officers, employees and consultants in the management of its own
operations that Splitco may from time to time request or require.

 

(b)                                 The Services are intended to be those
services and functions that are appropriate for the operation and management of
Splitco as a publicly-traded company, and are not intended to be duplicative of
services and functions for the operating Subsidiaries of Splitco that are to be
performed by officers, employees and consultants of those companies.

 

Section 1.3                                    Services Not to Interfere with
the Provider’s Business.   Splitco acknowledges and agrees that in providing
Services hereunder the Provider will not be required to take any action that
would disrupt, in any material respect, the orderly operation of the Provider’s
business activities.

 

Section 1.4                                    Books and Records.   The Provider
will maintain books and records, in reasonable detail in accordance with the
Provider’s standard business practices, with respect to its provision of
Services to Splitco pursuant to this Agreement, including records supporting the
determination of the Services Fee and other costs and expenses to Splitco
pursuant to Article II (collectively, “Supporting Records”). The Provider will
give Splitco and its duly authorized representatives, agents, and attorneys
reasonable access to all such Supporting Records during the Provider’s regular
business hours upon Splitco’s request after reasonable advance notice.

 

ARTICLE II

 

COMPENSATION

 

Section 2.1                                    Services
Fee.                           Splitco agrees to pay, and the Provider agrees to
accept, an annual fee (the “Services Fee”) equal to $7,000,000, payable in
monthly installments in arrears as

 

--------------------------------------------------------------------------------


 

set forth in Section 2.3.  The initial Services Fee will be determined by the
Provider, in consultation with LIC, on or prior to the Split-Off Effective
Date.  Provider and Splitco will review and evaluate the Services Fee for
reasonableness semiannually during the Term and will negotiate in good faith to
reach agreement on any appropriate adjustments to the Services Fee. Based on
such review and evaluation, Provider and Splitco will agree on the appropriate
effective date (which may be retroactive) of any such adjustment to the Services
Fee.  For the avoidance of doubt, the determination of the Services Fee and any
future adjustment thereto does not and will not include charges included under
the Annual Allocation Expense (as such term is defined in the Facilities Sharing
Agreement) payable by Splitco under the Facilities Sharing Agreement.

 

Section 2.2                                    Cost Reimbursement.  In addition
to (and without duplication of) the Services Fee payable pursuant to
Section 2.1, Splitco also will reimburse the Provider for all direct
out-of-pocket costs, with no markup (“Out-of-Pocket Costs”), reasonably incurred
by the Provider in performing the Services (e.g., postage and courier charges,
travel, meals and entertainment expenses, and other miscellaneous expenses that
are incurred by the Provider in the conduct of the Services).

 

Section 2.3                                    Payment Procedures.

 

(a)                                 Splitco will pay the Provider, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
Splitco, in arrears on or before the last day of each calendar month beginning
with March, 2018, the Services Fee then in effect, in monthly installments.

 

(b)                                 Any reimbursement to be made by Splitco to
the Provider pursuant to Section 2.2 will be paid by Splitco to the Provider
within 15 days after receipt by Splitco of an invoice therefor, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
Splitco.  The Provider will invoice Splitco monthly for reimbursable expenses
incurred by the Provider on behalf of Splitco during the preceding calendar
month as contemplated in Section 2.2; provided, however, that the Provider may
separately invoice Splitco at any time for any single reimbursable expense
incurred by the Provider on behalf of Splitco in an amount equal to or greater
than $25,000. Any invoice or statement pursuant to this Section 2.3(b) will be
accompanied by supporting documentation in reasonable detail consistent with
Provider’s own expense reimbursement policy.

 

(c)                                  Any payments not made when due under this
Section 2.3 will bear interest at the rate of 1.5% per month on the outstanding
amount from and including the due date to but excluding the date paid.

 

ARTICLE III

 

TERM

 

Section 3.1                                    Term Generally.  The term of this
Agreement will commence on the Split-Off Effective Date and will continue until
the third anniversary of the Split-Off Effective Date (the “Term”).  This
Agreement is subject to termination prior to the end of the Term in accordance
with Section 3.3.

 

--------------------------------------------------------------------------------


 

Section 3.2                                    Discontinuance of Select
Services.        At any time during the Term, on not less than 30 days’ prior
notice by Splitco to the Provider, Splitco may elect to discontinue obtaining
any of the Services from the Provider.  In such event, the Provider’s obligation
to provide Services that have been discontinued pursuant to this Section 3.2,
and Splitco’s obligation to compensate the Provider for such Services, will
cease as of the end of such 30-day period (or such later date as may be
specified in the notice), and this Agreement will remain in effect for the
remainder of the Term with respect to those Services that have not been so
discontinued.  The Provider and Splitco will promptly evaluate the Services Fee
for reasonableness following the discontinuance of any Services and will
negotiate in good faith to reach agreement on any appropriate adjustment to the
Services Fee.  Each party will remain liable to the other for any required
payment or performance accrued prior to the effective date of discontinuance of
any Service.

 

Section 3.3                                   
Termination.                          This Agreement will be terminated prior to
the expiration of the Term in the following events:

 

(a)                                 at any time upon at least 30 days’ prior
written notice by Splitco to the Provider;

 

(b)                                 immediately upon written notice (or at any
later time specified in such notice) by the Provider to Splitco if a Change in
Control or Bankruptcy Event (both as hereinafter defined) occurs with respect to
Splitco; or

 

(c)                                  immediately upon written notice (or at any
later time specified in such notice) by Splitco to the Provider if a Change in
Control or Bankruptcy Event occurs with respect to the Provider.

 

For purposes of this Section 3.3, a “Change in Control” will be deemed to have
occurred with respect to a party if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such party occurs as a result of which the
voting power of all voting securities of such party outstanding immediately
prior thereto represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) less than 75% of the voting power of
such party or the surviving entity of the Transaction outstanding immediately
after such Transaction (or if such party or the surviving entity after giving
effect to such Transaction is a Subsidiary of the issuer of securities in such
Transaction, then the voting power of all voting securities of such party
outstanding immediately prior to such Transaction represent (by being converted
into voting securities of such issuer) less than 75% of the voting power of the
issuer outstanding immediately after such Transaction); provider, however, a
merger of Splitco with and into its wholly-owned subsidiary, a Delaware
corporation, to effect the reincorporation of Splitco from the State of Alaska
to the State of Delaware (the “Reincorporation Merger”), shall not be deemed a
Change in Control.

 

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such party’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such party or for

 

--------------------------------------------------------------------------------


 

all or any substantial part of such party’s assets (each, a “Bankruptcy
Proceeding”), or the involuntary filing against Splitco or the Provider, as
applicable, of any Bankruptcy Proceeding that is not stayed within 60 days after
such filing.

 

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

 

ARTICLE IV

 

PERSONNEL AND EMPLOYEES

 

Section 4.1                                    Personnel to Provide Services.

 

(a)                                 The Provider will make available to Splitco,
on a non-exclusive basis, the appropriate personnel (the “Personnel”) to perform
the Services.  The personnel made available to perform selected Services are
expected to be substantially the same personnel who provide similar services in
connection with the management and administration of the business and operations
of the Provider.

 

(b)                                 Splitco acknowledges that:

 

(i)                                     certain of the Personnel also will be
performing services for the Provider, LIC, LTAH, LBC, CH, LEXE and/or other
companies, from time to time, including certain Subsidiaries and Affiliates of
each of the foregoing, in each case, while also potentially performing services
directly for Splitco and certain of its Subsidiaries and Affiliates under a
direct employment, consultancy or other service relationship between such Person
and Splitco and irrespective of this Agreement; and

 

(ii)                                  the Provider may elect, in its discretion,
to utilize independent contractors rather than employees of the Provider to
perform Services from time to time, and such independent contractors will be
deemed included within the definition of “Personnel” for all purposes of this
Agreement.

 

Section 4.2                                    Provider as
Payor.                      The parties acknowledge and agree that the Provider,
and not Splitco, will be solely responsible for the payment of salaries, wages,
benefits (including health insurance, retirement, and other similar benefits, if
any) and other compensation applicable to all Personnel; provided, however, that
(a) Splitco is responsible for the payment of the Services Fee in accordance
with Section 2.1, and (b) Splitco is responsible for the payment of (i) all
compensation based on, comprised of or related to the equity securities of
Splitco and (ii) any bonus amounts payable to any Personnel who holds the office
of Vice President or higher of Splitco (each, a “Splitco Officer”) with respect
to services performed for the benefit of Splitco (together with (i), “Excluded
Compensation”).  The parties acknowledge that Personnel may provide services
directly to Splitco in consideration for the receipt of Excluded Compensation
pursuant to such Personnel’s separate employment, consultancy or other service
relationship with Splitco.  All Personnel will be subject to the personnel
policies of the Provider and will be eligible to participate in the Provider’s
employee benefit plans to the same extent as similarly situated employees of the
Provider performing services in connection with the Provider’s business.  The
Provider will be responsible for the payment of all federal, state, and local
withholding taxes on the compensation

 

--------------------------------------------------------------------------------


 

of all Personnel (other than Excluded Compensation) and other such employment
related taxes as are required by law, and Splitco will be responsible for the
payment of all federal, state, and local withholding taxes on Excluded
Compensation paid to any Personnel by Splitco and other such employment related
taxes as are required by law.  Each of Splitco and Provider will cooperate with
the other to facilitate the other’s compliance with applicable federal, state,
and local laws, rules, regulations, and ordinances applicable to the employment
or engagement of all Personnel by either party.

 

Section 4.3                                    Additional Employee
Provisions.                The Provider will have the right to terminate its
employment of any Personnel at any time.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                    Representations and Warranties of
the Provider.               The Provider represents and warrants to Splitco as
follows:

 

(a)                                 The Provider is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

 

(b)                                 The Provider has the power and authority to
enter into this Agreement and to perform its obligations under this Agreement,
including the Services.

 

(c)                                  The Provider is not subject to any
contractual or other legal obligation that materially interferes with its full,
prompt, and complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of the Provider has the authority to do so.

 

Section 5.2                                    Representations and Warranties of
Splitco.         Splitco represents and warrants to the Provider as follows:

 

(a)                                 Splitco is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Alaska.

 

(b)                                 Splitco has the power and authority to enter
into this Agreement and to perform its obligations under this Agreement.

 

(c)                                  Splitco is not subject to any contractual
or other legal obligation that materially interferes with its full, prompt, and
complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of Splitco has the authority to do so.

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                    Indemnification by the
Provider.                The Provider will indemnify, defend, and hold harmless
Splitco and each of its Subsidiaries and their respective officers, directors,
employees and agents, successors and assigns (collectively, the “Splitco
Indemnitees”), from and against any and all Actions, judgments, Liabilities,
losses, costs, damages, or expenses, including reasonable counsel fees,
disbursements, and court costs (collectively, “Losses”), that any Splitco
Indemnitee may suffer arising from or out of, or relating to, (a) any material
breach by the Provider of its obligations under this Agreement, or (b) the gross
negligence, willful misconduct, fraud, or bad faith of the Provider in
connection with the performance of any provision of this Agreement except to the
extent such Losses (i) are fully covered by insurance maintained by Splitco or
such other Splitco Indemnitee or (ii) are payable by Splitco pursuant to
Section 7.11.

 

Section 6.2                                    Indemnification by
Splitco.                    Splitco will indemnify, defend, and hold harmless
the Provider and its Subsidiaries, officers, directors, employees and agents,
successors and assigns (collectively, the “Provider Indemnitees”), from and
against any and all Losses that any Provider Indemnitee may suffer arising from
or out of, or relating to (a) any material breach by Splitco of its obligations
under this Agreement, or (b) any acts or omissions of the Provider in providing
the Services pursuant to this Agreement (except to the extent such Losses
(i) arise from or relate to any material breach by the Provider of its
obligations under this Agreement, (ii) are attributable to the gross negligence,
willful misconduct, fraud, or bad faith of the Provider or any other Provider
Indemnitee seeking indemnification under this Section 6.2, (iii) are fully
covered by insurance maintained by the Provider or such other Provider
Indemnitee, or (iv) are payable by the Provider pursuant to Section 7.11).

 

Section 6.3                                    Indemnification Procedures.

 

(a) (i)                   In connection with any indemnification provided for in
Section 6.1 or Section 6.2, the party seeking indemnification (the “Indemnitee”)
will give the party from which indemnification is sought (the “Indemnitor”)
prompt notice whenever it comes to the attention of the Indemnitee that the
Indemnitee has suffered or incurred, or may suffer or incur, any Losses for
which it is entitled to indemnification under Section 6.1 or Section 6.2, and,
if and when known, the facts constituting the basis for such claim and the
projected amount of such Losses (which shall not be conclusive as to the amount
of such Losses), in each case in reasonable detail. Without limiting the
generality of the foregoing, in the case of any Action commenced by a third
party for which indemnification is being sought (a “Third-Party Claim”), such
notice will be given no later than ten business days following receipt by the
Indemnitee of written notice of such Third-Party Claim.  Failure by any
Indemnitee to so notify the Indemnitor will not affect the rights of such
Indemnitee hereunder except to the extent that such failure has a material
prejudicial effect on the defenses or other rights available to the Indemnitor
with respect to such Third-Party Claim.  The Indemnitee will deliver to the
Indemnitor as promptly as practicable, and in any event within five business
days after Indemnitee’s receipt, copies of all notices, court papers and other
documents received by the Indemnitee relating to any Third-Party Claim.

 

(ii)                                  After receipt of a notice pursuant to
Section 6.3(i)Section 6.3(a)(i) with respect to any Third-Party Claim, the
Indemnitor will be entitled, if it so elects, to take control of the defense and
investigation with respect to such Third-Party Claim and to employ and engage
attorneys reasonably satisfactory to the Indemnitee to handle and defend such
claim, at the Indemnitor’s cost, risk and expense, upon written notice to the
Indemnitee of such election, which

 

--------------------------------------------------------------------------------


 

notice acknowledges the Indemnitor’s obligation to provide indemnification under
this Agreement with respect to any Losses arising out of or relating to such
Third-Party Claim. The Indemnitor will not settle any Third-Party Claim that is
the subject of indemnification without the written consent of the Indemnitee,
which consent will not be unreasonably withheld, conditioned or delayed;
provided, however, that, after reasonable notice, the Indemnitor may settle a
claim without the Indemnitee’s consent if such settlement (A) makes no admission
or acknowledgment of Liability or culpability with respect to the Indemnitee,
(B) includes a complete release of the Indemnitee and (C) does not seek any
relief against the Indemnitee other than the payment of money damages to be
borne by the Indemnitor. The Indemnitee will cooperate in all reasonable
respects with the Indemnitor and its attorneys in the investigation, trial and
defense of any lawsuit or action with respect to such claim and any appeal
arising therefrom (including the filing in the Indemnitee’s name of appropriate
cross-claims and counterclaims).  The Indemnitee may, at its own cost,
participate in any investigation, trial and defense of any Third-Party Claim
controlled by the Indemnitor and any appeal arising therefrom, including
participating in the process with respect to the potential settlement or
compromise thereof.  If the Indemnitee has been advised by its counsel that
there may be one or more legal defenses available to the Indemnitee that
conflict with those available to, or that are not available to, the Indemnitor
(“Separate Legal Defenses”), or that there may be actual or potential differing
or conflicting interests between the Indemnitor and the Indemnitee in the
conduct of the defense of such Third-Party Claim, the Indemnitee will have the
right, at the expense of the Indemnitor, to engage separate counsel reasonably
acceptable to the Indemnitor to handle and defend such Third-Party Claim,
provided, that, if such Third-Party Claim can be reasonably separated between
those portion(s) for which Separate Legal Defenses are available (“Separable
Claims”) and those for which no Separate Legal Defenses are available, the
Indemnitee will instead have the right, at the expense of the Indemnitor, to
engage separate counsel reasonably acceptable to the Indemnitor to handle and
defend the Separable Claims, and the Indemnitor will not have the right to
control the defense or investigation of such Third-Party Claim or such Separable
Claims, as the case may be (and, in which latter case, the Indemnitor will have
the right to control the defense or investigation of the remaining portion(s) of
such Third-Party Claim).

 

(iii)                               If, after receipt of a notice pursuant to
Section 6.3(i) Section 6.3(a)(i) with respect to any Third-Party Claim as to
which indemnification is available hereunder, the Indemnitor does not undertake
to defend the Indemnitee against such Third-Party Claim, whether by not giving
the Indemnitee timely notice of its election to so defend or otherwise, the
Indemnitee may, but will have no obligation to, assume its own defense, at the
expense of the Indemnitor (including  attorneys fees and costs), it being
understood that the Indemnitee’s right to indemnification for such Third-Party
Claim shall not be adversely affected by its assuming the defense of such
Third-Party Claim.  The Indemnitor will be bound by the result obtained with
respect thereto by the Indemnitee; provided, that the Indemnitee may not settle
any lawsuit or action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided further,
that such consent shall not be required if (i) the Indemnitor had the right
under this Section 6.3 to undertake control of the defense of such Third-Party
Claim and, after notice, failed to do so within thirty days of receipt of such
notice (or such lesser period as may be required by court proceedings in the
event of a litigated matter), or (ii) (x) the Indemnitor does not have the right
to control the defense of the entirety of such Third-Party Claim pursuant to
Section 6.3(a)(i) or (y) the Indemnitor does not have the right to control the
defense of any Separable Claim

 

--------------------------------------------------------------------------------


 

pursuant to Section 6.3(ii)Section 6.3(a)(i) (in which case such settlement may
only apply to such Separable Claims), the Indemnitee provides reasonable notice
to Indemnitor of the settlement, and such settlement (A) makes no admission or
acknowledgment of Liability or culpability with respect to the Indemnitor,
(B) does not seek any relief against the Indemnitor and (C) does not seek any
relief against the Indemnitee for which the Indemnitor is responsible other than
the payment of money damages.

 

(b)                                 In no event will the Indemnitor be liable to
any Indemnitee for any special, consequential, indirect, collateral, incidental
or punitive damages, however caused and on any theory of liability arising in
any way out of this Agreement, whether or not such Indemnitor was advised of the
possibility of any such damages;  provided, that the foregoing limitations shall
not limit a party’s indemnification obligations for any Losses incurred by an
Indemnitee as a result of the assertion of a Third-Party Claim.

 

(c)                                  The Indemnitor and the Indemnitee shall use
commercially reasonable efforts to avoid production of Confidential Information,
and to cause all communications among employees, counsel and others representing
any party with respect to a Third-Party Claim to be made so as to preserve any
applicable attorney-client or work-product privilege.

 

(d)                                 The Indemnitor shall pay all amounts payable
pursuant to this Section 6.3 by wire transfer of immediately available funds,
promptly following receipt from an Indemnitee of a bill, together with all
accompanying reasonably detailed backup documentation, for any Losses that are
the subject of indemnification hereunder, unless the Indemnitor in good faith
disputes the amount of such Losses or whether such Losses are covered by the
Indemnitor’s indemnification obligation in which event the Indemnitor shall
promptly so notify the Indemnitee. In any event, the Indemnitor shall pay to the
Indemnitee, by wire transfer of immediately available funds, the amount of any
Losses for which it is liable hereunder no later than three (3) days following
any final determination of the amount of such Losses and the Indemnitor’s
liability therefor. A “final determination” shall exist when (a) the parties to
the dispute have reached an agreement in writing or (b) a court of competent
jurisdiction shall have entered a final and non-appealable order or judgment.

 

(e)                                  If the indemnification provided for in this
Section 6.3 shall, for any reason, be unavailable or insufficient to hold
harmless an Indemnitee in respect of any Losses for which it is entitled to
indemnification hereunder, then the Indemnitor shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses, in such
proportion as shall be appropriate to reflect the relative benefits received by
and the relative fault of the Indemnitor on the one hand and the Indemnitee on
the other hand with respect to the matter giving rise to such Losses.

 

(f)                                   The remedies provided in this Section 6.3
shall be cumulative and shall not preclude assertion by any Indemnitee of any
other rights or the seeking of any and all other remedies against an Indemnitor,
subject to Section 6.3(b).

 

(g)                                  To the fullest extent permitted by
applicable law, the Indemnitor will indemnify the Indemnitee against any and all
reasonable fees, costs and expenses (including attorneys’ fees), incurred in
connection with the enforcement of his, her or its rights under this Article VI.

 

--------------------------------------------------------------------------------


 

Section 6.4                                    Survival.  The terms and
conditions of this Article VI will survive the expiration or termination of this
Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Defined Terms.

 

(a)                                 The following terms will have the following
meanings for all purposes of this Agreement:

 

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

 

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in each of
the following clauses shall be deemed to be Affiliates of any Person listed in
any other such clause: (i) Provider taken together with its Subsidiaries,
(ii) Splitco taken together with its Subsidiaries, (iii) LIC taken together with
its Subsidiaries, (iv) LTAH taken together with its Subsidiaries, (v) LBC taken
together with its Subsidiaries; (vi) CH taken together with its Subsidiaries;
and (vii) LEXE taken together with its Subsidiaries.

 

“Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical, business, or other information, including customer or
client information, however communicated or disclosed, relating to past, present
and future research, development and business activities.

 

“Indemnification Agreement” means the Indemnification Agreement, dated March 9,
2018, by and among LIC, Liberty Interactive LLC, LV Bridge, LLC and Splitco.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

 

“Person” means any natural person, corporation, limited liability corporation,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by

 

--------------------------------------------------------------------------------


 

one or more Subsidiaries of such Person, or by such Person and one or more
Subsidiaries of such Person, whether or not such power is subject to a voting
agreement or similar encumbrance, (B) a partnership or limited liability company
in which such Person or a Subsidiary of such Person is, at the date of
determination, (1) in the case of a partnership, a general partner of such
partnership with the power affirmatively to direct the policies and management
of such partnership or (2) in the case of a limited liability company, the
managing member or, in the absence of a managing member, a member with the power
to affirmatively direct the policies and management of such limited liability
company, or (C) any other Person (other than a corporation) in which such
Person, one or more Subsidiaries of such Person or such Person and one or more
Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has or have (1) the power to elect or direct the election
of a majority of the members of the governing body of such Person, whether or
not such power is subject to a voting agreement or similar encumbrance, or
(2) in the absence of such a governing body, at least a majority ownership
interest or (ii) any other Person of which an aggregate of 50% or more of the
equity interests are, at the time, directly or indirectly, owned by such Person
and/or one or more Subsidiaries of such Person.  Notwithstanding the foregoing,
for purposes of this Agreement, none of the Subsidiaries of the Provider will be
deemed to be Subsidiaries of Splitco or any of its Subsidiaries, nor will any of
Splitco’s Subsidiaries be deemed to be Subsidiaries of the Provider or any of
its Subsidiaries.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated March 9, 2018,
between LIC and Splitco.

 

(b)                                 The following terms will have the meanings
for all purposes of this Agreement set forth in the Section reference provided
next to such term:

 

Definition

 

Section Reference

 

 

 

Agreement

 

Preamble

Bankruptcy Event

 

Section 3.3

Bankruptcy Proceeding

 

Section 3.3

CH

 

Section 1.1

Change in Control

 

Section 3.3

Excluded Compensation

 

Section 4.2

Facilities Sharing Agreement

 

Recitals

Indemnitee

 

Section 6.3(a)(i)

Indemnitor

 

Section 6.3(a)(i)

LBC

 

Section 1.1

LEXE

 

Section 1.1

LIC

 

Recitals

Losses

 

Section 6.1

LTAH

 

Section 1.1

Out-of-Pocket Costs

 

Section 2.2

Personnel

 

Section 4.1(a)

Provider

 

Preamble

Provider Indemnitees

 

Section 6.2

Reorganization Agreement

 

Recitals

Separable Claims

 

Section 6.3(a)(i)

 

--------------------------------------------------------------------------------


 

Definition

 

Section Reference

 

 

 

Separate Legal Defenses

 

Section 6.3(a)(i)

Services

 

Section 1.1

Services Fee

 

Section 2.1

Splitco

 

Preamble

Splitco Indemnitees

 

Section 6.1

Splitco Officer

 

Section 4.2

Split-Off

 

Recitals

Split-Off Effective Date

 

Section 1.1

Supporting Records

 

Section 1.4

Term

 

Section 3.1

Third- Party Claim

 

Section 6.3(a)(i)

Transaction

 

Section 3.3

 

Section 7.2                                    Entire Agreement;
Severability.                        This Agreement, the Facilities Sharing
Agreement, the Tax Sharing Agreement, the Indemnification Agreement, the
Reorganization Agreement and any agreement and plan of merger entered into in
connection with the Reincorporation Merger, together with the agreements,
exhibits and schedules hereto and thereto referenced herein and therein,
constitute the entire agreement among the parties hereto and thereto with
respect to the subject matter hereof and thereof, and supersedes all prior
agreements and understandings, oral and written, among the parties hereto with
respect to such subject matter. It is the intention of the parties hereto that
the provisions of this Agreement will be enforced to the fullest extent
permissible under all applicable laws and public policies, but that the
unenforceability of any provision hereof (or the modification of any provision
hereof to conform with such laws or public policies, as provided in the next
sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions and
to alter the balance of this Agreement in order to render the same valid and
enforceable, consistent (to the fullest extent possible) with the intent and
purposes hereof.  If the provisions of this Agreement conflict with any
provisions of the Facilities Sharing Agreement, the provisions of this Agreement
shall control.

 

Section 7.3                                    Notices.     All notices and
communications hereunder will be in writing and will be deemed to have been duly
given if delivered personally or mailed, certified or registered mail with
postage prepaid, or sent by confirmed facsimile, addressed as follows:

 

If to the Provider:

 

Liberty Media Corporation

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112

 

 

Attention: Chief Legal Officer

 

 

Facsimile: (720) 875-5401

 

--------------------------------------------------------------------------------


 

If to Splitco:

 

GCI Liberty, Inc.

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112

 

 

Attention: Chief Legal Officer

 

 

Facsimile: (720) 875-5930

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

Section 7.4                                    Governing Law.          This
Agreement and the legal relations among the parties hereto will be governed in
all respects, including validity, interpretation and effect, by the laws of the
State of Colorado applicable to contracts made and performed wholly therein,
without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction.

 

Section 7.5                                    Rules of
Construction.                       The descriptive headings in this Agreement
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.  Words used in
this Agreement, regardless of the gender and number specifically used, will be
deemed and construed to include any other gender, masculine, feminine, or
neuter, and any other number, singular or plural, as the context requires.  As
used in this Agreement, the word “including” or any variation thereof is not
limiting, and the word “or” is not exclusive.  The word day means a calendar
day.  If the last day for giving any notice or taking any other action is a
Saturday, Sunday, or a day on which banks in New York, New York or Denver,
Colorado are closed, the time for giving such notice or taking such action will
be extended to the next day that is not such a day.

 

Section 7.6                                    No Third-Party
Rights.                       Nothing expressed or referred to in this Agreement
is intended or will be construed to give any Person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

Section 7.7                                   
Counterparts.                      This Agreement may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one and the same instrument.

 

Section 7.8                                    Payment of
Expenses.                       From and after the Split-Off Effective Date, and
except as otherwise expressly provided in this Agreement, each of the parties to
this Agreement will bear its own expenses, including the fees of any attorneys
and accountants engaged by such party, in connection with this Agreement.

 

--------------------------------------------------------------------------------


 

Section 7.9                                    Binding Effect; Assignment.

 

(a)                                 This Agreement will inure to the benefit of
and be binding on the parties to this Agreement and their respective legal
representatives, successors and permitted assigns.

 

(b)                                 Except as expressly contemplated hereby or
by the Reorganization Agreement, this Agreement, and the obligations arising
hereunder, may not be assigned by either party to this Agreement, provided,
however, that Splitco and Provider may assign their respective rights,
interests, duties, liabilities and obligations under this Agreement to any of
their respective wholly-owned Subsidiaries, but such assignment shall not
relieve Splitco or the Provider, as the assignor, of its obligations hereunder.

 

Section 7.10                             Amendment, Modification, Extension or
Waiver.                        Any amendment, modification or supplement of or
to any term or condition of this Agreement will be effective only if in writing
and signed by both parties hereto.  Either party to this Agreement may
(a) extend the time for the performance of any of the obligations or other acts
of the other party to this Agreement, or (b) waive compliance by the other party
with any of the agreements or conditions contained herein or any breach thereof.
Any agreement on the part of either party to any such extension or waiver will
be valid only if set forth in an instrument in writing signed on behalf of such
party. No waiver of any term, provision or condition of this Agreement, whether
by conduct or otherwise, in any one or more instance, will be deemed or
construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition, but any party hereto may
waive its rights in any particular instance by written instrument of waiver.

 

Section 7.11                             Legal Fees;
Costs.                       If either party to this Agreement institutes any
action or proceeding to enforce any provision of this Agreement, the prevailing
party will be entitled to receive from the other party reasonable attorneys’
fees, disbursements and costs incurred in such action or proceeding, whether or
not such action or proceeding is prosecuted to judgment.

 

Section 7.12                             Force Majeure.              Neither
party will be liable to the other party with respect to any nonperformance or
delay in performance of its obligations under this Agreement to the extent such
failure or delay is due to any action or claims by any third party, labor
dispute, labor strike, weather conditions or any cause beyond a party’s
reasonable control.  Each party agrees that it will use all commercially
reasonable efforts to continue to perform its obligations under this Agreement,
to resume performance of its obligations under this Agreement, and to minimize
any delay in performance of its obligations under this Agreement notwithstanding
the occurrence of any such event beyond such party’s reasonable control.

 

Section 7.13                             Specific Performance.             Each
party agrees that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that each of the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.

 

--------------------------------------------------------------------------------


 

Section 7.14                             Further Actions.          The parties
will execute and deliver all documents, provide all information, and take or
forbear from all actions that may be necessary or appropriate to achieve the
purposes of this Agreement.

 

Section 7.15                             Confidentiality.

 

(a)                                 Except with the prior consent of the
disclosing party, each party will:

 

(i)                                     limit access to the Confidential
Information of the other party disclosed to such party hereunder to its
employees, agents, representatives, and consultants on a need-to-know basis;

 

(ii)                                  advise its employees, agents,
representatives, and consultants having access to such Confidential Information
of the proprietary nature thereof and of the obligations set forth in this
Agreement; and

 

(iii)                               safeguard such Confidential Information by
using a reasonable degree of care to prevent disclosure of the Confidential
Information to third parties, but not less than that degree of care used by that
party in safeguarding its own similar information or material.

 

(b)                                 A party’s obligations respecting
confidentiality under 0 will not apply to any of the Confidential Information of
the other party that a party can demonstrate: (i) was, at the time of disclosure
to it, in the public domain; (ii) after disclosure to it, is published or
otherwise becomes part of the public domain through no fault of the receiving
party; (iii) was in the possession of the receiving party at the time of
disclosure to it without being subject to any obligation of confidentiality;
(iv) was received after disclosure to it from a third party who, to its
knowledge, had a lawful right to disclose such information to it; (v) was
independently developed by the receiving party without reference to the
Confidential Information; (vi) was required to be disclosed to any regulatory
body having jurisdiction over a party or any of their respective clients; or
(vii) was required to be disclosed by reason of legal, accounting, or regulatory
requirements beyond the reasonable control of the receiving party.  In the case
of any disclosure pursuant to clauses (vi) or (vii) of this paragraph (b), to
the extent practical, the receiving party will give prior notice to the
disclosing party of the required disclosure and will use commercially reasonable
efforts to obtain a protective order covering such disclosure.

 

(c)                                  The provisions of this Section 7.15 will
survive the expiration or termination of this Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

 

 

PROVIDER:

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

Name:

Craig Troyer

 

Title:

Senior Vice President, Deputy General

 

 

Counsel and Assistant Secretary

 

 

 

 

 

 

 

SPLITCO:

 

 

 

GCI LIBERTY, INC.

 

 

 

 

 

 

 

By:

/s/ Peter Pounds

 

Name:

Peter Pounds

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature Page to Services Agreement]

 

--------------------------------------------------------------------------------